(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  WHITFIELD v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

 No. 13–9026. Argued December 2, 2014—Decided January 13, 2015
Petitioner Whitfield, fleeing a botched bank robbery, entered 79-year-
  old Mary Parnell’s home and guided a terrified Parnell from a hall-
  way to a room a few feet away, where she suffered a fatal heart at-
  tack. He was convicted of, among other things, violating 18 U.S. C.
  §2113(e), which establishes enhanced penalties for anyone who “forc-
  es any person to accompany him without the consent of such person”
  in the course of committing or fleeing from a bank robbery. On ap-
  peal, the Fourth Circuit held that the movement Whitfield required
  Parnell to make satisfied the forced-accompaniment requirement, re-
  jecting his argument that §2113(e) requires “substantial” movement.
Held: A bank robber “forces [a] person to accompany him,” for purposes
  of §2113(e), when he forces that person to go somewhere with him,
  even if the movement occurs entirely within a single building or over
  a short distance, as was the case here. At the time the forced-
  accompaniment provision was enacted, just as today, to “accompany”
  someone meant to “go with” him. The word does not, as Whitfield
  contends, connote movement over a substantial distance. Accompa-
  niment requires movement that would normally be described as from
  one place to another. Here, Whitfield forced Parnell to accompany
  him for at least several feet, from one room to another, and that sure-
  ly sufficed. The severity of the penalties for a forced-accompaniment
  conviction—a mandatory minimum of 10 years, and a maximum of
  life imprisonment—does not militate against this interpretation, for
  the danger of a forced accompaniment does not vary depending on the
  distance traversed. This reading also does not make any other part
  of §2113’s graduated penalty scheme superfluous. Pp. 2–5.
548 Fed. Appx. 70, affirmed.

  SCALIA, J., delivered the opinion for a unanimous Court.
                        Cite as: 574 U. S. ___ (2015)                               1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–9026
                                   _________________


LARRY WHITFIELD, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                               [January 13, 2015]


  JUSTICE SCALIA delivered the opinion of the Court.
  Federal law establishes enhanced penalties for anyone
who “forces any person to accompany him” in the course of
committing or fleeing from a bank robbery. 18 U.S. C.
§2113(e). We consider whether this provision applies
when a bank robber forces someone to move with him over
a short distance.
                              I
   Petitioner Larry Whitfield, fleeing police after a botched
bank robbery, entered the home of 79-year-old Mary Par-
nell through an unlocked door. Once inside, he encoun-
tered a terrified Parnell and guided her from the hallway
to a computer room (which Whitfield estimates was be-
tween four and nine feet away. Brief for Petitioner 5).
There, Parnell suffered a fatal heart attack. Whitfield
fled, and was found hiding nearby.
   A grand jury indicted Whitfield for, among other things,
violating §2113(e) by forcing Parnell to accompany him in
the course of avoiding apprehension for a bank robbery.
That section provides:
    “Whoever, in committing any offense defined in this
    section, or in avoiding or attempting to avoid appre-
2              WHITFIELD v. UNITED STATES

                     Opinion of the Court

    hension for the commission of such offense . . . forces
    any person to accompany him without the consent of
    such person, shall be imprisoned not less than ten
    years, or if death results shall be punished by death or
    life imprisonment.” (Emphasis added.)
Whitfield pleaded not guilty to the offense but a jury
convicted him.
  On appeal, Whitfield challenged the sufficiency of the
evidence, arguing that §2113(e) requires “substantial”
movement, and that his movement with Parnell did not
qualify.   Brief for Appellant in No. 10–5217 (CA4),
pp. 50–52. The Fourth Circuit disagreed, holding that,
“[a]lthough Whitfield required Mrs. Parnell to accompany
him for only a short distance within her own home, and for
a brief period, no more is required to prove that a forced
accompaniment occurred.” 695 F.3d 288, 311 (2012).
After further proceedings in the District Court and Court of
Appeals, 548 Fed. Appx. 70 (2013), we granted certiorari,
573 U. S. ___ (2014).
                              II
  Congress enacted the forced-accompaniment provision
in 1934 after “an outbreak of bank robberies committed by
John Dillinger and others.” Carter v. United States, 530
U.S. 255, 280 (2000) (GINSBURG, J., dissenting). Section
2113 has been amended frequently, but the relevant
phrase—“forces any person to accompany him without the
consent of such person”—has remained unchanged, and so
presumptively retains its original meaning. Vermont
Agency of Natural Resources v. United States ex rel. Ste-
vens, 529 U.S. 765, 783, n. 12 (2000).
  In 1934, just as today, to “accompany” someone meant to
“go with” him. See Oxford English Dictionary 60 (1st ed.
1933) (defining “accompany” as: “To go in company with,
to go along with”). The word does not, as Whitfield con-
tends, connote movement over a substantial distance. It
                       Cite as: 574 U. S. ___ (2015)                   3

                           Opinion of the Court

was, and still is, perfectly natural to speak of accompany-
ing someone over a relatively short distance, for example:
from one area within a bank “to the vault”;1 “to the altar”
at a wedding;2 “up the stairway”;3 or into, out of, or across
a room.4 English literature is replete with examples. See,
e.g., C. Dickens, David Copperfield 529 (Modern Library
ed. 2000) (Uriah “accompanied me into Mr. Wickfield’s
room”); J. Austen, Pride and Prejudice 182 (Greenwich ed.
1982) (Elizabeth “accompanied her out of the room”).
   It is true enough that accompaniment does not embrace
minimal movement—for example, the movement of a bank
teller’s feet when the robber grabs her arm. It must con-
stitute movement that would normally be described as from
one place to another, even if only from one spot within
a room or outdoors to a different one. Here, Whitfield
forced Parnell to accompany him for at least several feet,
from one room to another. That surely sufficed.
   In an attempt to support his position that “accompany”
should be read to mean “accompany over a substantial
distance,” Whitfield observes that a forced-accompaniment
conviction carries severe penalties: a mandatory minimum
sentence of 10 years, and a maximum sentence of life
imprisonment. In 1934, a forced-accompaniment convic-
tion could even be punished with death. Act of May 18,
——————
  1 Addison   State Bank Robbed, DuPage County Register, Apr. 6, 1928.
  2 Salmon-Peters    Marriage Announcement, N. Y. Times, Dec. 7, 1930,
p. N7.
   3 Woman’s Version of Norris Killing Being Challenged, Washington

Post, Jan. 20, 1927, p. 3.
   4 See, e.g., Davis v. Potter, 51 Idaho 81, 84, 2 P.2d 318, 319 (1931)

(“[T]he patient, still under the influence of the anesthetic, was wheeled
to her room, accompanied by Dr. Sturges”); Union & Planters’ Bank &
Trust Co. v. Rylee, 130 Miss. 892, 906, 94 So. 796, 798 (1923) (“This
witness further testified that when J. N. Rylee left the decedent’s room
she accompanied him into the hall”); Vernonia School Dist. 47J v.
Acton, 515 U.S. 646, 650 (1995) (“The student then enters an empty
locker room accompanied by an adult monitor of the same sex”).
4               WHITFIELD v. UNITED STATES

                      Opinion of the Court

1934, ch. 304, §3, 48 Stat. 783. The severity of these
sentences, Whitfield says, militates against interpreting
subsection (e) to capture forced accompaniment occurring
over a small distance.
   But it does not seem to us that the danger of a forced
accompaniment varies with the distance traversed. Con-
sider, for example, a hostage-taker’s movement of one of
his victims a short distance to a window, where she would
be exposed to police fire; or his use of the victim as a hu-
man shield as he approaches the door. And even if we
thought otherwise, we would have no authority to add a
limitation the statute plainly does not contain. The Con-
gress that wrote this provision may well have had most
prominently in mind John Dillinger’s driving off with
hostages, but it enacted a provision which goes well
beyond that. It is simply not in accord with English usage
to give “accompany” a meaning that covers only large
distances.
   Whitfield also contends that “accompany” must be read
narrowly in light of §2113’s graduated penalty scheme.
That scheme prescribes: (1) a 20-year maximum sentence
for bank robbers who use “force and violence” or “intimida-
tion,” §2113(a), (2) a 25-year maximum sentence for those
who “assaul[t]” or “pu[t] in jeopardy the life of ” another
“by the use of a dangerous weapon or device,” §2113(d),
and (3) a minimum sentence of 10 years, and a maximum
sentence of life, for forced accompaniment, §2113(e).
According to Whitfield, bank robbers almost always “exert
some control over the movement of the bank’s employ-
ees.” Brief for Petitioner 22. Therefore, he says, unless
“accompany” is limited to forced movement over sub-
stantial distances, nearly all §2113 violations will be punish-
able under subsection (e), making subsections (a) and
(d) pointless.
   We disagree. Even if Whitfield is right that bank rob-
bers always “exert some control” over others, it does not
                  Cite as: 574 U. S. ___ (2015)            5

                      Opinion of the Court

follow that they always force others to accompany them
somewhere—that is, to go somewhere with them. As we
have no reason to think that to be the case, and because
subsections (a), (d), and (e) all cover distinct conduct, our
interpretation of “accompany” does not make any part of
§2113 superfluous.
                        *   *    *
  We hold that a bank robber “forces [a] person to accom-
pany him,” for purposes of §2113(e), when he forces that
person to go somewhere with him, even if the movement
occurs entirely within a single building or over a short
distance. Defined in this manner, Whitfield forced Parnell
to “accompany him.” §2113(e). The judgment of the
Fourth Circuit is affirmed.
                                          It is so ordered.